      Case 1:18-cv-00338-HSO-JCG Document 50 Filed 06/14/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA                                                  PLAINTIFF
 ex rel. ROBYN TURNER

 V.                                              CAUSE NO. 1:18-CV-338-HSO-JCG

 THE GARDENS PHARMACY, LLC
 DR. BRIAN TSANG, and ALBERT                                             DEFENDANT
 TSANG

                               ORDER LIFTING STAY

       Based upon the notification to the parties by the United States Attorney’s

Office that no criminal charges will be pursued against Albert Tsang and Brian Tsang

due to the expiration of the statute of limitations, the stay in this case is lifted.

       SO ORDERED, this the 14th day of June, 2021.

                                          s/ John C. Gargiulo
                                          JOHN C. GARGIULO
                                          UNITED STATES MAGISTRATE JUDGE
